Goff, J.
Application under section 84 of the Insanity Law for .approval and allowance of a stenographer’s bill for *514taking and transcribing 982 pages of testimony, said to contain 2,405 folios, at 25 cents a folio, amounting to $601.25. In estimating folios the stenographer has assumed that there are 2% folios to the page and has therefore multiplied the' number of pages by 2% to obtain the total folios, deducting from the result: 50 folios because of some pages not fully written, but an actual count shows the number of words to a page to be on the average 202, not 250. On some pages there are as many as 265 words and on others — not short pages, hut fully written — there are as few as 145, but an inspection of the whole record shows that the proportion of what I may term short and long pages appears to be the same throughout the record. In order to make a fair average I have had the words counted on 48 pages, selecting one page arbitrarily and.taking every fiftieth page thereafter, turning back, however, at the end of the record to a new page near the beginning, arbitrarily selected, and continuing the count from that page in the same manner. This was after offering to allow the stenographer to select an interval between pages, which he declined to do. As stated, the result for 48 pages is an average of 20.2 words to the page and a total of 1,984 folios. In counting I have included every figure as a word and also the letters “ Q ” and “A.” wherever they occur, bui I have not counted punctuation 'marks. Section 21 of the General Construction Law provides that “ a folio is 100 words, counting as 'a word each figure necessarily used.” The word “ figure ” does not include punctuation marks and is not so intended in this section. If that had been the intention of the Legislature it would have used the words “ each figure and character.” Bouvier’s Law Dictionary defines the word “ figures ” as1 “ numerals,” and numerals are letters or characters representing number. In “ Words and Phrases ” the title “Figures” contains no reference to punctuation marks, which are treated under another title. Punctuation in writing and printing is a pointing off or separation of one part from another by arbitrary marks, a division of a composition into sentences, so says the Century Dictionary. When a stenographer is taking testimony he does not make a note of punctuation marks,'for the reason that the speaker *515utters no sound to indicate one. He does of figures, and there is the reason for the statutory discrimination. In transcribing his notes the stenographer may arbitrarily point off as many commas as he pleases, but that is not transcribing testimony. This State has been liberal to stenographers in permitting them to count each figure as a word. Kansas counts two figures to a word (Gen. Stat. 1901, § 3043); Wyoming, four figures (Rev. Stat. 1899, § 4314) ; Washington, two figures (Ballinger’s Ann. Codes and Stat. 1897, § 1612); Idaho, three figures (Pol. Code, 1901, § 1780). In view of the liberality of this State, as well as of the intention of the Legislature, punctuation marks should not be included. In regard to the compensation per folio: The work of the stenographer is arduous and exacting, and he is entitled to adequate compensation, but it should be reasonable. To say what is reasonable in the absence of contract or statutory regulation is not free from difficulty. It cannot be questioned but that the cost of stenography and typewriting has become an onerous burden to the litigant, not infrequently prohibitive to some, and I think it is the duty of the court where responsibility is cast upon it to see that the litigant bears no gréater burden than is reasonable as well as that the stenographer shall receive compensation that is reasonable. What is reasonable can only be determined by rela- ’ tion. The law fixes the compensation of official stenographers for transcription of their notes at ten cents a folio. I have not heard complaint that this is inadequate. To double that allowance 'for an “ unofficial ” stenographer at a reference is, in my opinion, fairly balancing the advantage of salary. Recently in the Supreme Court, in this-city, a jury by verdict declared that 20 cents a folio was & reasonable compensation. I agree with that standard, and I further rule that a folio means just what the law says, 100 words, inclusive of figures 'and exclusive of punctuation marks. The result of the computation is that the stenographer is entitled to be paid for, 1,984 folios at 20 cents a folio, or $396.80, at which amo’unt his bill is approved and allowed.
Application granted.